Citation Nr: 1013296	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) and bronchitis. 

2.  Entitlement to service connection for residuals of 
malaria. 

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  By a rating action in August 2003, the RO denied 
the Veteran's claim of entitlement to service connection for 
a respiratory disorder, including chronic obstructive 
pulmonary disease and bronchitis, and service connection for 
malaria.  By a rating action in May 2005, the RO granted 
service connection for PTSD and assigned a 30 percent 
rating, effective November 19, 2004, which was later changed 
by the RO to November 12, 2004.  

In July 2009, the Board remanded the case to the RO in order 
to afford the Veteran a hearing before the Board.  On 
December 10, 2009, the Veteran and his wife appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  

(The decision below addresses the claim of service 
connection for malaria.  Consideration of the remaining 
issues is deferred pending completion of the development 
sought in the remand that follows the decision.)


FINDING OF FACT

The Veteran is not shown to have been diagnosed with malaria 
during service; he does not have a current diagnosis of 
malaria or diagnosis of residuals of malaria.  


CONCLUSION OF LAW

The Veteran does not have malaria or residuals thereof that 
are the result of disease incurred in or aggravated by 
active military service; malaria may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate 
which information and evidence VA will obtain and which 
information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2003 from the RO to the Veteran that 
was issued prior to the RO decision in August 2003.  
Additional letters were issued in June 2006, July 2006, 
January 2008, and June 2008.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claim decided herein and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
those letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  He was provided an opportunity at that time to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of the claim decided herein.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  With respect to the claim 
of service connection for residuals of malaria, a review of 
the Veteran's service records contains no evidence of 
malaria, and there is no post-service evidence of malaria or 
residuals thereof.  Therefore, it is not necessary for VA to 
schedule the Veteran for a VA examination on that issue.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim decided 
herein.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran's initial claim for service connection (VA Form 
21-526) was received in August 2002.  Submitted in support 
of the claims was a private treatment report from Dr. P. 
Cox, dated in August 2002.  This report does not reflect any 
complaints of or treatment for malaria.  An April 2003 VA 
examination report was also negative for any complaints of 
or clinical findings of malaria.  

Of record are VA progress notes.  These records show that 
the Veteran was seen for evaluation and treatment of 
problems unrelated to the malaria claim.  

Of record is a statement from D.M., dated in May 2006, 
indicating that he served with the Veteran and that he 
distinctly remembered that the Veteran was medivaced for a 
high temperature and symptoms that indicated possible 
malaria.  D.M. indicated that a later diagnosis proved that 
the assessment was correct.  D.M. noted that the evacuation 
occurred in the autumn and the Veteran was away from the 
platoon for several weeks for recovery.  

Of record is a lay statement from L.D., dated in May 2006, 
indicating that most of his tour in Vietnam was spent 
serving with the Veteran.  L.D. stated that when the Veteran 
got malaria, it was like he had the blanket pulled from 
under him.  

At his December 2009 hearing, the Veteran testified that he 
contracted malaria while in Vietnam; he was placed in a tub 
and had ice poured on him.  He indicated that he had had 
problems with fever and chills.  The Veteran indicated that 
while he has not had a malarial attack in some time, when he 
first came home he experienced symptoms of malaria, 
including fevers and chills.  

III.  Analysis

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
To establish compensation for a present disability, a 
Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, regulations provide that certain tropical 
diseases (including malaria) may be presumed to have been 
incurred in service if manifested to a compensable degree 
within a one year post-service period (or during an 
incubation period for a specific disease).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need 
not be diagnosed within the presumption period, it must be 
shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for malaria because the record fails to 
demonstrate that the Veteran currently suffers from this 
disease or residuals thereof.  

Relevant medical evidence of record consists of the 
Veteran's service treatment records as well as records of 
treatment the Veteran has received since service at the 
Lexington VAMC.  The Veteran has also submitted statements 
in support of his claim, as well as lay statements from 
individuals who served with him in Vietnam.  

The Veteran's service treatment records show no treatment or 
complaints of malaria.  The service treatment reports 
indicate that the malaria prophylaxis program was instituted 
on May 1, 1968 while in a malarial endemic area; however, 
there is no indication that the Veteran contracted or was 
diagnosed with malaria.  On his May 1969 separation report 
of medical examination, the Veteran was noted to have no 
abnormalities, and laboratory testing returned normal 
results.  Relevant post-service records are silent as to any 
complaints of malaria or any residuals of the disease, such 
as cold sweats, fevers, or headaches.  The Board notes in 
that connection that the Veteran has not made any complaints 
of malaria or its residuals on any visits to his VA health 
care providers, although he has been seen on multiple 
occasions with complaints of other problems, from PTSD to 
diabetes mellitus to hypertension.  The Board notes in 
particular that several physical examination reports from 
2003 to 2008 are of record; on no occasion did the Veteran 
claim to suffer from malaria or any residuals, although he 
complained at each visit about a host of other physical and 
psychological problems.  

The Veteran and his representative have additionally 
submitted written argument in support of his service 
connection claim.  The Veteran contended in an August 2002 
statement that he contracted malaria while stationed in 
Vietnam.  At his personal hearing in December 2009, the 
Veteran indicated that he was sent to a hospital in DaNang 
where he was placed in ice.  The Veteran reported problems 
with fevers and chills when he came home from service.  The 
Veteran has further submitted statements from his two 
individuals who served with him, in which they state that 
they were aware that the Veteran experienced symptoms of 
malaria while on active duty and he was removed from the 
unit for treatment.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes at the outset that there 
is no medical evidence documenting a diagnosis of or 
treatment for malaria at any time during or after service.  
The Board considers this absence of evidence to weigh 
against his claim of having malaria and associated 
complications since service.  In fact, the only time the 
Veteran has identified any alleged problems with malaria 
whatsoever is in his correspondence with VA relating to the 
instant claim.  At no time during the Veteran's visits to 
the Lexington VAMC has he claimed to have suffered from 
malaria, either during service or currently.  Furthermore, 
there is no evidence in the record to suggest that he has 
complained to any medical professional of any of the 
residuals from which he claims to suffer.  The Board further 
finds the medical evidence in the treatment records to be 
persuasive that the Veteran has not been seen for any 
complaints relating to malaria.  The Board notes in 
particular that the Veteran's May 1969 separation 
examination found the Veteran to be normal.  

With respect to continuity of symptomatology, the Board 
notes that evidence of a prolonged period without medical 
complaint or demonstration, and the amount of time that has 
elapsed since military service, can be considered as 
evidence against a claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In these circumstances, the 
Board gives more credence to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment 
for malaria, than to the Veteran's claim.  This lack of 
continuity of documented symptomatology either during or 
subsequent to service weighs against the Veteran's service 
connection claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (VA did not err in denying service connection 
when a claimant failed to provide evidence that demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of the claimed condition); see also Maxson, 
supra (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Therefore, entitlement to service 
connection for malaria based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).  

The Board has considered the Veteran's contention that his 
claimed malaria resulted from his time in service.  The 
Veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  The 
Board notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of any symptom or underlying disability.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is not competent to provide a 
probative opinion on a medical matter, such as a diagnosis 
of a disability such as malaria.  See Bostain, 11 Vet. App. 
at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board also takes note that the Veteran has at no time 
provided any medical evidence whatsoever to establish a 
current diagnosis of malaria, or any residuals related to 
malaria.  The Court has held that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(section 1110 requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The Court has also held that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, where, as here, the evidence 
of record fails to support a diagnosis of the claimed 
disability, that holding is not applicable.  

The Board acknowledges the buddy statements, individuals who 
served with the Veteran in Vietnam, indicating that the 
Veteran experienced symptoms of malaria for which he was 
sent out of the unit for treatment.  However, as laypersons, 
those fellow service members are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  
The Board acknowledges that the servicemen are competent to 
give evidence about what the Veteran experienced and what 
they observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, while they are competent to state that the Veteran 
suffered certain symptoms, such as "high temperature, 
(fevers)" they are not competent to provide a diagnosis of 
malaria.  Indeed, here the question of etiology involves 
medical issues that they are not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Finally, as malaria has not been shown to have been 
manifested within one year following separation from 
service, a grant of service connection on a presumptive 
basis is also precluded.  

In sum, the competent evidence of record does not 
demonstrate that the Veteran has a current diagnosis of 
malaria or any residuals thereof.  Therefore, the Board 
concludes that the Veteran does not have a current 
diagnosis.  The claim for service connection for malaria 
must thus be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Service connection for malaria or residuals thereof is 
denied.  


REMAND

The Veteran is seeking service connection for COPD and 
bronchitis, which he believes developed as a consequence of 
military service.  The Veteran maintains that he developed 
respiratory disease as a result of herbicide inhalation 
while stationed in Vietnam.  At his personal hearing in 
December 2009, the Veteran testified that he has had 
recurring lung problems since his separation from service 
and that his current lung problems are related to his 
exposure to herbicides in service.  

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can 
be issued on the merits of the claim.  Such development 
would ensure that the Veteran's due process rights, 
including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and VA 
regulations implementing the VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009), are met.  

Service medical records show that the Veteran was seen for 
complaints of chest pain and productive cough on February 
17, 1968; at that time, he was diagnosed with bronchitis.  
Post-service treatment records, dated from 2003 through 
2009, including VA as well as private treatment records, 
show diagnoses of chronic pulmonary disease with chronic 
obstructive airway disease, and chronic bronchitis.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a 
medical examination or obtain a medical opinion if the 
record including lay or medical evidence contains competent 
evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to 
decide the claim.  See also 38 C.F.R. § 3.159(c) (4) (2009).  
In this appeal, there is no medical opinion addressing the 
question of whether there exists a medical relationship, if 
any, between service and the Veteran's current respiratory 
disorders, diagnosed as COPD and bronchitis.  Such a medical 
opinion would be helpful in resolving this claim.  See 38 
U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) 
(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  An examination is needed in order to obtain an 
informed opinion as to the relationship between the current 
respiratory disorders, namely COPD and bronchitis, and 
military service.  

With regard to his claim for a higher evaluation for PTSD, 
the Veteran testified in December 2009 that his score for 
PTSD had just recently been lowered by his doctor.  The 
record shows that he had been seen by K. S. Larmore, M.D. on 
a recurring basis and it appears that Dr. Larmore was the 
physician to whom the Veteran referred.  It also appears 
that the "score" to which the Veteran referred was a global 
assessment of functioning (GAF) score.  Moreover, records 
have been received that the AOJ has apparently not reviewed, 
including a January 2010 examination report that refers to 
the Veteran's PTSD status.  In order to obtain more 
information about the level of current disability, including 
Dr. Larmore's records, and to allow the AOJ to review 
additional evidence, a remand is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for 
the following actions:

1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation for PTSD or respiratory 
disability.  All places identified by 
the Veteran should be contacted and 
records obtained.  The AOJ should also 
seek to obtain all pertinent records 
from Dr. Larmore, especially any 
prepared in the summer and autumn of 
2009.  

2.  The Veteran should be afforded a VA 
pulmonary disorder examination in order 
to determine the nature and etiology of 
COPD and bronchitis found.  The examiner 
should review the contents of the claims 
file, and obtain relevant history from 
the Veteran.  All indicated tests and 
studies should be undertaken.  Following 
the examination, the examiner should 
express opinions on the following:  (a) 
the correct diagnosis(es) of the 
Veteran's current pulmonary disorder(s); 
(b) for any pulmonary disorder 
diagnosed, specifically COPD and 
bronchitis, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any disorder had 
its onset in service or is related to 
any event or episode of service.  A 
complete rationale should be provided 
for all opinions expressed.  

3.  Following completion of the 
foregoing, the AOJ must review the 
claims folders and ensure that all of 
the foregoing development has been 
conducted and completed in full.  In 
particular, the AOJ should determine if 
the examiner has provided a response to 
all questions posed.  If not, the report 
must be returned for corrective action.  
Any additional development deemed 
necessary to decide the service 
connection question or the PTSD rating 
issue should be undertaken.

4.  After the evidentiary development 
has been completed, the AOJ should 
readjudicate the Veteran's claim of 
service connection and PTSD rating claim 
on the basis of all evidence of record 
and all applicable laws and regulations.  
If any benefit sought is not granted, 
the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC).  
Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


